Case 1:20-cv-24608-JEM Document 16 Entered on FLSD Docket 05/28/2021 Page 1 of 4




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                       Case Number: 20-24608-CIV-MARTINEZ-BECERRA

  BEVERLY JENKINS,

          Plaintiff,

  v.

  THE GEOGROUP, INC.,

        Defendant.
  _____________________________________/

      ORDER ADOPTING REPORT AND RECOMMENDATION AND DISMISSING CASE

          THIS MATTER was referred to the Honorable Jacqueline Becerra, United States

  Magistrate Judge, for all pretrial purposes, including Plaintiff’s Motion to Proceed in Forma

  Pauperis (“Motion”), (ECF No. 3).1             Magistrate Judge Becerra filed a Report and

  Recommendation, (ECF No. 14), recommending that (1) the Motion be denied; and (2) the case

  be dismissed without prejudice, pursuant to 28 U.S.C. § 1915(e). Plaintiff timely filed objections

  to Judge Becerra’s report and recommendation. (ECF No. 15). After conducting a de novo review

  of the record, the Court OVERRULES the objections and AFFIRMS and ADOPTS Judge

  Becerra’s report and recommendation in its entirety.

          As a preliminary matter, the Court addresses Plaintiff’s objection that she “. . . Never filed

  any application titled: “leave to proceed in forma pauperis and dismissing Action.” (ECF No.

  15, at 2 (emphasis in original)). Plaintiff argues that the report and recommendation is somehow

  “the Respondent’s unsupported application seeking a dismissal via way of misconstruing the



  1
    Plaintiff filed two other documents titled Motion for Leave to Proceed In Forma Pauperis which are
  identical to ECF No. 3. (See ECF Nos. 9, 11).


                                                    1
Case 1:20-cv-24608-JEM Document 16 Entered on FLSD Docket 05/28/2021 Page 2 of 4




  wording on the motions [she] filed in this court.” (Id.) To the extent Plaintiff is implying that the

  report and recommendation was filed by Defendant, this contention is misplaced. To clarify, this

  case was referred to Magistrate Judge Becerra pursuant to 28 U.S.C. § 636 for all pretrial matters.

  (See ECF No. 5). Judge Becerra issued a report and recommendation pursuant to 28 U.S.C.

  636(b)(1)(C) and allowed fourteen days for objections. Plaintiff timely filed objections to the

  report and recommendation and the Court conducted a de novo review of the proposed findings

  and recommendations. See id. (requiring courts to conduct a de novo review when objections are

  filed). Further, Judge Becerra’s report and recommendation is premised on the Court’s authority

  to dismiss a frivolous action pursuant to 28 U.S.C. § 1915(e), not a motion brought by Defendant,

  as Plaintiff appears to aver.

          Because Plaintiff filed a motion to proceed in forma pauperis, her complaint is subject to

  screening. See also Thompson v. Hicks, 213 F. App’x 939, 942 (11th Cir. 2007), cert. denied, 552

  U.S. 994 (2007); Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997).2 Pursuant to Section

  1915(e), “the court shall dismiss the case at any time if the court determines that . . . the action or

  appeal (i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or

  (iii) seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §

  1915(e)(2)(B). As a pro se litigant, Plaintiff is entitled to the Court’s liberal construction of the

  Complaint. Haines v. Kerner, 404 U.S. 519, 520–21 (1972) (per curiam). Nonetheless, the Court

  may dismiss the Complaint as frivolous when it “lacks an arguable basis either in law or in fact.”

  Neitzke v. Williams, 490 U.S. 319, 325 (1989).

          Under both Sections 1915(e)(2)(B) and 1915A, a complaint must be dismissed if the court


  2
    Plaintiff is a non-prisoner proceeding in forma pauperis. Section 1915(e)(2)(B)(i) “applies to anyone
  proceeding in forma pauperis, ‘prisoners and non-prisoners alike.’” Dingler v. Georgia, 725 Fed. App’x
  923, 927 (11th Cir. 2018); Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306 n.1 (11th Cir. 2004)
  (explaining that 28 U.S.C. § 1915(a)(1) applies to all persons requesting leave to proceed in forma pauperis).


                                                        2
Case 1:20-cv-24608-JEM Document 16 Entered on FLSD Docket 05/28/2021 Page 3 of 4




  determines that the complaint fails to state a claim upon which relief can be granted. See Wright

  v. Miranda, 740 F. App’x 692, 694 (11th Cir. 2018); Bell Atl. Corp. v. Twombly, 550 U.S. 544,

  570 (2007) (a complaint may be dismissed for failure “to state a claim for relief that is plausible

  on its face.”). To state a claim for relief, a pleading must contain: “(1) a short and plain statement

  of the grounds for the court’s jurisdiction . . . (2) a short and plain statement of the claim showing

  that the pleader is entitled to relief; and (3) a demand for the relief sought . . . .” Fed. R. Civ. P.

  8(a). Section 1915(e)(2)(B)(ii) mirrors the language of Rule 12(b)(6), and courts apply the same

  standard in both contexts. See Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997). Thus,

  “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

  is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 570 (2007)). Plaintiff must “plead[] ‘factual content that allows the court

  to draw the reasonable inference that the defendant is liable for the misconduct alleged.’” Jones

  v. Gadsden County Sch., 755 Fed. App’x. 954, 955 (11th Cir. 2019) (quoting Iqbal, 556 U.S. at

  678).

          The Court agrees with Judge Becerra’s report and recommendation that the Amended

  Complaint should be dismissed. As aptly pointed by Judge Becerra, “it is entirely unclear what

  her claims are or what the factual basis of those claims might be.” (ECF No. 14, at 3). Plaintiff’s

  Amended Complaint is devoid of any explanation as to what “legal duty” Defendant purportedly

  has towards her, or what the violation of the alleged duty may have been. Even after reviewing

  Plaintiff’s objections, where she cites to other parts of the record as “evidence” of her claims, the

  Court is unable to discern what claims she is bringing or what relief she is seeking from this Court.

  Accordingly, the Amended Complaint must be dismissed without prejudice. Plaintiff may file a

  second amended complaint. The Court, however, warns Plaintiff that her complaint must contain




                                                    3
Case 1:20-cv-24608-JEM Document 16 Entered on FLSD Docket 05/28/2021 Page 4 of 4




  a cohesive recitation of the factual and legal allegations, and must separate into different counts

  each cause of action.

         After careful consideration, it is ADJUDGED that United States Magistrate Judge

  Becerra’s Report and Recommendation, (ECF No. 14), is AFFIRMED and ADOPTED.

         IT IS FURTHER ADJUDGED that:

         1.      Plaintiff’s Complaint, (ECF No. 6), is DISMISSED without prejudice for failure

  state a claim. Plaintiff may file an amended complaint no later than June 28, 2021.

         2.      Plaintiff’s Objections, (ECF No. 15), are OVERRULED.

         3.      This case is CLOSED and all pending motions are DENIED as moot. The case

  will be re-opened should Plaintiff file an amended complaint.

         DONE AND ORDERED in Chambers at Miami, Florida, this 28th day of May, 2021.




                                                       ___________________________________
                                                       JOSE E. MARTINEZ
                                                       UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Beverly Jenkins, pro se




                                                  4
